UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53088 COMMAND CENTER, INC. (Exact Name of Registrant as Specified in its Charter) Washington 91-2079472 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3773 West Fifth Avenue, Post Falls, ID (Address of Principal Executive Offices) (Zip Code) (208) 773-7450 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mare whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the Registrant is a large accelerated filer o,an accelerated file o,a non-accelerated filer o, ora smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of issuer's common stock outstanding at August 10, 2012:59,240,429 FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of June 29, 2012 and December 30, 2011 3 Consolidated Condensed Statements of Operations for the Thirteen and Twenty-six weeks ended June 29, 2012 and July 1, 2011 4 Consolidated Condensed Statements of Cash Flows for the Thirteen and Twenty-six weeks ended June 29, 2012 and July 1, 2011 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Default on Senior Securities 17 Item 4. Removed and Reserved 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 PART I.FINANCIAL INFORMATION Command Center, Inc. Consolidated Condensed Balance Sheets June 29, 2012 December 30, (unaudited) ASSETS Current Assets Cash $ $ Restricted cash - Accounts receivable, net of allowance for bad debt Prepaid expenses, deposits and other Prepaid workers' compensation Other receivables - current Current portion of workers' compensation deposits Deferred tax asset Total Current Assets Property and equipment - net Workers' compensation risk pool deposit, less current portion Goodwill Intangible assets - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Checks issued and payable Other current liabilities Current portion of contingent liability - Accrued wages and benefits Current portion of notes payable - Current portion of workers' compensation premiums and claims liability Total Current Liabilities Long-term liabilities Warrant liabilities Contingent liabilities, less current portion - Workers' compensation claims liability, less current portion Total Liabilities Commitments and contingencies - - Stockholders' equity Preferred stock - $0.01 par value, 5,000,000 shares authorized; none issued - - Common stock - 100,000,000 shares, $0.001 par value, authorized; 59,240,429and 57,606,368 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated condensed financial statements. 3 Command Center, Inc. Consolidated Condensed Statements of Operations (unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended June 29, 2012 July 1, 2011 June 29, 2012 July 1, 2011 Revenue $ Cost of staffing services Gross profit Selling, general and administrative expenses Depreciation and amortization Income (loss) from operations ) Interest expense and other financing expense ) Change in fair value of warrant liability ) ) Net income (loss) before income taxes $ ) Provision for income tax ) - ) - Net income (loss) $ ) Earnings (loss) per share: Basic $ $ $
